Motion GRANTED AND Order filed November 18, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00956-CV
                                   ____________

  IN RE MASTER FLO VALVE INC. AND MASTER FLO VALVE (USA),
                          INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-00695

                                     ORDER

      On November 17, 2015, relators Master Flo Valve Inc. and Master Flo
Valve (USA), Inc., filed a petition for writ of mandamus in this court. Relators ask
this court to order the Honorable Larry Weiman, Judge of the 80th District Court,
in Harris County, Texas, to set aside his discovery order dated November 6, 2015,
entered in trial court number 2014-00695, styled Alpha Solutions S.A., DE C.V. et
al v. Master Fo Valve Inc. et al.

      On November 17, 2015, relators asked this court to stay the discovery order
dated November 6, 2015 pending a decision on the petition for writ of mandamus.
See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER the discovery order dated November 6, 2015 in trial court
cause number 2014-00695, Alpha Solutions S.A., DE C.V. et al v. Master Fo Valve
Inc. et al, STAYED until a final decision by this court on relators’ petition for writ
of mandamus, or until further order of this court.

      In addition, the court requests Alpha Solutions S.A. de C.V., Contro-Tec,
L.L.C., andContro-Tec S.A. de C.V., the real parties-in-interest, to file a response
to the petition for writ of mandamus on or before December 3, 2015. See Tex. R.
App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                          2